                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CR-506-1H

  UNITED STATES OF AMERICA                        )
                                                  )
       v.                                         )
                                                  )                  ORDER
  GILBERTO ESPINAL ESCAMILLA,                     )
                                                  )
            Defendant.                            )


       This matter is currently scheduled for Defendant’s arraignment on December 7, 2020.

The court has recently been made aware of a COVID-19 outbreak at the Pitt County Detention

Center where Defendant is housed. Based upon that information, the court determines that

Defendant’s arraignment hearing cannot be conducted in person without seriously jeopardizing

the health and safety of Defendant, counsel, court personnel, and the public generally due to the

potential spread of COVID-19. Accordingly, the court DIRECTS counsel to confer and inform

the court, no later than December 3, 2020, whether there are specific reasons that the hearing

cannot be delayed without serious harm to the interests of justice such that the hearing should be

conducted via video or teleconference with Defendant's consent. See CARES Act, H.R. 748,

Pub. L. No. 116-136; In re Video Conferencing for Criminal Proceedings under the CARES Act

and in Light of the COVID-19 Pandemic, 20-SO-11 (Sept. 17, 2020).

       This 1st day of December 2020.

                                              ________________________________________
                                              _____
                                                 _ ________
                                                          _ ____________________
                                                                              _
                                              KIMBERLY   Y A. SWANK
                                              United States Magistrate Judge




             Case 5:19-cr-00506-H Document 39 Filed 12/01/20 Page 1 of 1
